Citation Nr: 0515989	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied the 
veteran's claims for increased ratings for his service-
connected hypertension and bilateral hearing loss.

The Board notes that the veteran originally selected the 
Disabled American Veterans service organization to assist him 
with his claims in December 1998.  The veteran subsequently 
chose to have the Texas Veterans Commission assume his 
representation in August 2004.

The veteran participated in a Travel Board hearing on January 
11, 2005.  A transcript of the proceedings has been 
associated with the claims folder.  The Board also notes that 
the veteran submitted a waiver of agency of original 
jurisdiction consideration for evidence submitted on the day 
of his hearing in accordance with 38 C.F.R. § 20.1304 (2004).

The veteran maintains that his current service-connected 
disabilities are the cause of his unemployment.  As this 
issue is not on appeal, the matter is referred back to the RO 
for adjudication.  




FINDINGS OF FACT


1.  When using his prescribed medication, the veteran's 
systolic blood pressure readings are predominantly below 200; 
diastolic readings are predominantly below 110. 

2.  In August 2002, the veteran's average pure tone decibel 
loss was 40 in the right ear and 53 in the left ear, with 
speech recognition of 92 percent in the right ear and 78 
percent in the left ear.  This translates to Level I hearing 
in the right ear and Level IV hearing in the left ear.

3.  In June 2004, the veteran's average pure tone decibel 
loss was 40 in the right ear and 61 in the left ear, with 
speech recognition of 96 percent in the right ear and 
94 percent in the left ear.  This translates to Level I 
hearing in the right ear and Level II hearing in the left 
ear.


CONCLUSIONS OF LAW


1.  The criteria for a disability rating for hypertension 
higher than 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2004).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.87, 
Diagnostic Code 6100 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004) [reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  
Duty to Notify

A VA letter issued in August 2003 apprised the veteran of the 
information and evidence necessary to substantiate his claims 
for increased ratings, which information and evidence, if 
any, that he was to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Specifically, he was advised that VA would obtain his service 
medical records, VA medical records, and other pertinent 
federal records.  Private records would be requested on his 
behalf if he provided the necessary release.  However, it was 
ultimately his responsibility to submit these records.  He 
was also requested to provide any evidence in his possession 
that pertained to the claim and to identify any outstanding 
evidence.  The letter described the evidence that had already 
been obtained and associated with the file.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 
38 C.F.R. § 3.159 (2004).  

A recent case of the Court held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claims for increased 
ratings for hypertension and bilateral hearing loss were 
initially denied in August 2002 and the VCAA letter was not 
sent until August 2003.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) (2004).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the August 2003 letter, the veteran was not asked to 
provide any evidence in his possession that pertained to his 
claim.  However, the veteran has not been prejudiced by this 
oversight.  He was fully informed of where to send the 
evidence, and was provided with release forms so any 
identified private records could be obtained on his behalf, 
and he submitted additional private medical reports at his 
hearing before the undersigned at the RO in January 2005.  
Moreover, he has been provided numerous opportunities to 
identify and submit evidence in support of his claims.  As a 
result, the Board concludes that any deficiency as to the 
timing and content of the VCAA notice is harmless error.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Since 
this has been accomplished, the Board finds that all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post-service treatment and examination reports.  
The Board has carefully reviewed the veteran's statements and 
concludes that VA has obtained all records identified by the 
veteran for which he provided proper information and 
releases.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the issues on appeal.  

The Board does note that it appears that recent records from 
M.M.W., M.D., mentioned by the veteran in a January 2005 
statement, are not in the file.  However, the RO repeatedly 
notified the veteran that he must submit his physician's 
address and return a signed consent form for the VA to obtain 
these reports.  He did not do so.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

The veteran was also afforded the opportunity to present 
testimony at a personal hearing before the undersigned at the 
RO in January 2005.  He testified that his hypertension was 
under control with medication, but that he believed he was 
entitled to a higher disability rating because the 
hypertension medications were more expensive than he could 
afford.  He also stated that his bilateral hearing loss has 
become progressively worse, causing problems for him when the 
speaker is not standing directly in front of him.  He 
requested that his disability ratings for hypertension and 
bilateral hearing loss be increased.

Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection.  



Pertinent Law and Regulations

Increased Disability Ratings (in General)

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004) [general rating 
considerations; essentials of evaluative ratings].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21 (2004) [application of rating schedule].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis - Hypertension

The veteran is seeking an increased disability rating for his 
service-connected hypertension, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).  He essentially contends that, considering 
his blood pressure readings, along with the amount of 
medication he is required to take, a higher rating is 
warranted.  He further contends that his blood pressure 
readings would be significantly higher without medication.

The Board notes that the regulations dealing with 
cardiovascular disorders were amended effective January 12, 
1998.  The veteran's claim for an increased disability rating 
was filed in July 2002, after the effective date of the 
current regulations.  Therefore, only the current version of 
the regulations and rating schedule will be applied.  

The Board has reviewed the diagnostic codes available and has 
determined that the Diagnostic Code 7101 is the most 
appropriate, given the veteran's medical history, his 
diagnosis of hypertension, and the symptomatology of record.  
The veteran complains primarily of elevated blood pressure 
readings, the continuous medication he is required to take 
and the expense of aforementioned medication.  The Board 
notes that Diagnostic Code 7101 contemplates continuous 
medication for control of blood pressure.  Because the 
primary symptoms associated with the veteran's disability 
center on his elevated blood pressure readings and the 
medications needed to control his blood pressure, and because 
Diagnostic Code 7101 addresses both these factors in its 
rating criteria, the Board believes that Diagnostic Code 7101 
is the most appropriate diagnostic code available.

Specific Schedular Criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
the following levels of disability.
60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

Note (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 [hypertensive 
vascular disease] (2004).

Schedular Rating

The Board has carefully reviewed all of the evidence of 
record.  For reasons which will be expressed in greater 
detail below, the veteran's overall level of symptomatology 
is not consistent with that enumerated for a 20 percent or 
higher rating.

Recent blood pressure readings were as follows:
?	August 15, 2002 - 132/80, 130/80, 130/80
?	September 8, 2003 - 148/90, 156/91
?	November 10, 2003 - 130/80
?	June 16, 2004 - 138/84, 138/84, 138/82

In short, as shown by the measurements of record, while on 
his medication, the veteran's blood pressure readings are 
predominantly below the values enumerated for a 20 percent 
rating.  Such readings are consistent with the assignment of 
a 10 percent disability rating under Diagnostic Code 7101, 
but not higher.

The veteran's principal contention, as stated in his notice 
of disagreement and substantive appeal, is that the readings 
shown above reflect his condition while on medication.  He 
contends that, without his medication, his blood pressure 
would be significantly higher.  The Board does not 
necessarily disagree with that contention.  However, under 
the rating criteria, a 10 percent rating specifically 
contemplates a situation that requires continuous medication 
for control.  There is no indication in the regulations that 
the amount or type of the medication is or should be a 
consideration.  A higher rating is not warranted unless, in a 
person who requires continuous medication for control, the 
systolic or diastolic pressures predominantly match or exceed 
the values listed for a higher rating.  Such is not the case 
here.

Further, the Board cannot know how high the veteran's blood 
pressure would be without medication.  This would amount to 
medical speculation, which the Board cannot and will not 
undertake.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In any event, in rating the veteran's service- 
connected disability, the Board cannot consider hypothetical 
scenarios.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board cannot base an increase on factors that are not 
included in the rating schedule].

The Board does not doubt the veteran's sincerity in stating 
his belief that his hypertension is worse than is reflected 
in the rating assigned; however, laypersons without medical 
training, such as the veteran and his representative, are not 
competent to opine on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience]. 
Similarly, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin, supra.  The medical evidence indicates that the 
veteran's service-connected hypertension is in reasonably 
good control on medications; the rating criteria clearly call 
for such evidence to be used in evaluating the disability.  
In the absence of competent evidence supportive of the 
veteran's contention, the Board must reject it.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased rating for hypertension must 
be denied.  See 38 U.S.C.A § 5107 (West 2002).

Analysis - Bilateral Hearing Loss

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (2004).  He essentially contends that 
his bilateral hearing loss has increased since he was 
initially awarded compensation.  Specifically, he has a 
difficult time hearing speakers who are not standing directly 
in front of him.

The Board has reviewed the diagnostic codes available and has 
determined that the Diagnostic Code 6100 is the most 
appropriate, given the veteran's medical history, his 
diagnosis of bilateral hearing loss, and the symptomatology 
of record.  

Specific Schedular Criteria

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).  

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2004).  When 
the puretone threshold is 30 decibels or less at 1,000 hertz 
and 70 decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
See 38 C.F.R. § 4.86(b) (2004).  

Schedular Rating

In this case, the veteran contends that his hearing has 
worsened since the assignment of a noncompensable rating in 
1999, thereby warranting a higher rating for his service-
connected disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.  

The Board has carefully reviewed all of the evidence of 
record.  For reasons which will be expressed in greater 
detail below, the veteran's overall level of symptomatology 
is not consistent with that enumerated for a 10 percent or 
higher rating.

The veteran appeared at a VA audiological examination in 
August 2002.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
55
LEFT
35
35
35
55
85

The veteran's average pure tone decibel loss was 40 in the 
right ear and 53 in the left ear.  Speech recognition scores, 
using the Maryland CNC word lists were 92 percent for the 
right ear and 78 percent for the left ear.  The examiner 
stated that the veteran had mild sensorineural hearing loss 
from 500 Hz to 3000 Hz and moderately severe sensorineural 
hearing loss at 4000 Hz in the right ear and normal middle 
ear function.  The veteran demonstrated mild sensorineural 
hearing loss from 500 Hz to 2000 Hz and moderately severe, 
precipitously sloping to profound senorineural hearing loss 
between 3000 Hz and 4000 Hz in the left ear with normal 
middle ear function.

The veteran appeared at another VA audiological examination 
in June 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
65
LEFT
35
35
40
70
100

The veteran's average pure tone decibel loss was 40 in the 
right ear and 61 in the left ear.  Speech recognition scores, 
using the Maryland CNC word lists were 96 percent for the 
right ear and 94 percent for the left ear.  The examiner 
stated that the veteran had mild sensorineural hearing loss 
from 500 Hz to 3000 Hz and moderately severe sensorineural 
hearing loss at 4000 Hz in the right ear and acoustic 
immittance was normal.  The veteran demonstrated mild 
sensorineural hearing loss from 500 Hz to 2000 Hz and severe 
to profound senorineural hearing loss between 3000 Hz and 
4000 Hz in the left ear with normal acoustic immittance.  The 
examiner concluded that there had been very little change 
since the veteran's examination in 2002.

The veteran also submitted a letter and examination notes 
dated January 2005 from Southeast Texas Ear, Nose and Throat, 
LLP.  The examiners did not fully interpret the results of 
the examination for the purposes of assigning a VA rating 
disability.  The specific average puretone thresholds were 
not reported at the required levels, and the Maryland CNC 
word lists were not utilized during the examination.  Hence, 
this information may not be analyzed by the Board.  Members 
and counsel for the Board are not medical professionals who 
are competent to made a medical diagnosis or relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, the Board does note that 
the veteran's word recognition was reported to be 100 percent 
on the scale used during the private evaluation, and his 
hearing loss pure tone threshold average was reported to be 
42 on the left and 43 on the right (although the thresholds 
used in determining the average were not indicated).  

Nevertheless, the two VA examinations fully comply with the 
statutory requirements to evaluate hearing loss, and will be 
analyzed in determining whether the veteran is entitled to an 
increased disability evaluation.  

In the aforementioned VA audiometric testing provided to the 
veteran, the results equate to various levels in the right 
ear and in the left ear.  For example, the results upon 
evaluation in August 2002 translate to Level I hearing in the 
right ear and Level IV hearing in the left ear.  The results 
in June 2004 translate to Level I hearing in the right ear 
and Level II hearing in the left ear.  The level of 
disability does not, however, support the assignment of a 
higher disability rating on any of the indicated testing 
because the objective criteria have not been met.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, an 
exceptional pattern of hearing loss has not been demonstrated 
to warranted the application of 38 C.F.R. § 4.86.  

The scheduler criteria are specific, and the veteran's 
hearing loss during the rating period has not been shown to 
be of sufficient severity to warrant the next higher 
10 percent schedular rating.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of Rating Schedule to numeric designations after audiometric 
evaluations).

Accordingly, as the veteran's bilateral defective hearing is 
evaluated as noncompensable, the Board must conclude that an 
increased evaluation for his bilateral defective hearing is 
not warranted under the schedular criteria.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased rating for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


